     Case 2:13-cr-00296-KJD-VCF Document 105 Filed 01/15/21 Page 1 of 2



     GABRIEL L. GRASSO, ESQ.
 1   Nevada Bar No. 7358
     GABRIEL L. GRASSO, P.C.
 2
     411 South 6th Street
 3   Las Vegas, NV 89101
     T: (702) 868-8866
 4   F: (702) 868-5778
     E: gabriel@grassodefense.com
 5   Attorney for GUZMAN

 6                                UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                   )
 9                                               )
                           Plaintiff,            )
10                                               )       Case No.: 2:13-cr-00296-KJD-VCF
11   vs.                                         )       ORDER ON
                                                 )       STIPULATION TO CONTINUE
12   FELIX GUZMAN,                               )       SENTENCING DATE
                                                 )
13                                               )       (FIRST REQUEST)
14                         Defendant.            )
                                                 )
15
16                                        FINDINGS OF FACT
17
            Based upon the submitted Stipulation, and good cause appearing therefore, the
18   Court finds that:
19   1.     The parties have agreed on this sentencing continuance to allow Guzman time to
20   collect part of the restitution due as a result of this case.

21   2.     GUZMAN is on pretrial release and does not oppose to the continuance.
     3.     The parties agree to the continuance.
22
23
24
25
26
27
28

                                                     3
     Case 2:13-cr-00296-KJD-VCF Document 105 Filed 01/15/21 Page 2 of 2



                                     CONCLUSIONS OF LAW
 1
           Denial of this request for continuance would result in a miscarriage of justice.
 2
 3
                                              ORDER
 4
           IT IS ORDERED that the sentencing hearing currently scheduled for January 19,
 5
 6                                                    Tuesday, May 18
     2021, at 9:00 a.m., be vacated and continued to ___________________________,   21
                                                                                  20__,

 7                   9:00 a.m.
     at the hour of __________.
 8
           IT IS SO ORDERED:
 9
                                              ____________________________________
10                                            UNITED STATES DISTRICT JUDGE
11
12                                                    1/15/2021
                                              DATED: _____________________________
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
